DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the amendment filed on 03/04/2021. Claims 1-20 are pending and are examined below. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-10, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2,418,739 A (“Talbot”) in view of US 2014/0096618 A1 (“Ellison”).

Regarding claims 1 and 16, Talbot discloses a pressure sensor configured to measure a pressure in a tube associated with an engine of an aircraft and generate a sensor signal indicative of the pressure measured by the pressure sensor; a valve comprising an inlet coupled to an inert gas supply on-board the aircraft and an outlet coupled to a conduit extending to the tube, wherein the valve is actuatable between: (i) an open state in which the valve supplies, via the conduit, an inert gas from the inert gas supply to the tube, and (ii) a closed state in which the valve inhibits supply of the inert gas (see at least Page 7, lines 1-11); 
a control system in communication with the pressure sensor and configured to receive the sensor signal, wherein the control system is configured to: determine, based on the sensor signal, that the tube is at least partially blocked by moisture, and responsive to a determination that the tube is at least partially blocked by moisture, provide an alert signal to a flight deck of the aircraft; and an actuation switch at the flight deck that is operable to actuate the valve to the open state to supply the inert gas to the conduit and expel the moisture in the tube (see at least Page 7, lines 18-24).
Talbot is not explicit on the tube is configured to receive air into the tube at an inlet of the engine such that the pressure sensor is configured to measure the pressure as an indication of an engine inlet pressure when the tube is unblocked by moisture, wherein the pressure sensor is located in the tube, however,
Ellison discloses a duct where the tube is configured to receive air into the tube at an inlet of the engine such that the pressure sensor is configured to measure the pressure as an indication of an engine inlet pressure when the tube is unblocked by moisture, wherein the pressure sensor is located in the tube (see at least Fig. 3 and [0045]-[0050]).


Regarding claim 2, Talbot further teach discloses as an electronic engine controller (EEC) in communication with the pressure sensor (see Page 3, lines 24-31);
receive an indication of the pressure measured by the pressure sensor, determine, based on the pressure measured by the pressure sensor, that the tube is at least partially blocked by the moisture, and responsive to the determination that the tube is at least partially blocked by the moisture, generate a blockage-detected signal; and an aircraft control system in communication with the EEC and configured to: receive the blockage-detected signal from the EEC, and responsive to the blockage-detected signal, provide the alert signal to the flight deck (see Page 7 lines 18-24

Regarding claim 3, Talbot further tea discloses ches perform a comparison of the pressure measured by the pressure sensor to a range of threshold values, determine, based on the comparison, that the pressure measured by the pressure sensor is outside of the range of threshold values, and responsive to a determination that the pressure measured by the pressure sensor is outside of the range of threshold values, determine that the tube is at least partially blocked by the moisture (see at least Page 4, lines 10-15)..

Regarding claim 4, Talbot further teach discloses es perform a second comparison of the second pressure indicated by the second sensor signal to the range of threshold values, determine, based on the second comparison, that the second pressure indicated by the second sensor signal is within the range of threshold values, and responsive to a determination that the second pressure is within the (see at least Page 8, lines 29-31 and Page 9, lines 28-32).

Regarding claim 7, Talbot further discloses a processor at the flight deck that is configured to automatically operate the actuation switch responsive to the alert signal received from the control system (see at least Page 6, lines 24-26).

Regarding claim 9, Talbot further discloses a fitting coupling a first portion of the tube, a second portion of the tube, and the conduit, wherein the pressure sensor is configured to measure the pressure in the first portion of the tube, and wherein the fitting is configured to direct the inert gas from the conduit toward the first portion of the tube (see at least Page 6 lines 20-25).

Regarding claim 10, Talbot further discloses measuring, by a pressure sensor, a pressure in a tube associated with an engine of an aircraft; determining, by a control system and based on the pressure measured by the pressure sensor, that the tube is at least partially blocked by moisture; responsive to determining that the tube is at least partially blocked by the moisture, providing an alert signal from the control system to a flight deck of the aircraft (see at least Page 7, lines 1-11); 
and responsive to the alert signal, operating an actuation switch at the flight deck to actuate a valve to an open state; and responsive to actuating the valve to the open state, supplying, via the valve and a conduit, an inert gas from an inert gas supply to the tube to expel the moisture from the tube (see at least Page 7, lines 18-24).

Regarding claim 12, Talbot further discloses performing a comparison of the pressure measured by the pressure sensor to a range of threshold values; determining, based on the comparison, that the (see at least Page 4, lines 10-15).

Regarding claim 13, Talbot further discloses measuring, by the pressure sensor, a second pressure in the tube; generating a second sensor signal indicative of the second pressure measured by the pressure sensor; performing, by the control system, a second comparison of the second pressure indicated by the second sensor signal to the range of threshold values (see at least Page 8 lines 29-31); 
determining, based on the second comparison, that the second pressure indicated by the second sensor signal is within the range of threshold values; and responsive to a determination that the second pressure indicated by the second sensor signal is within the range of threshold values, determining that the tube is cleared of the moisture (see at least Page 9 lines 28-32).


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2,418,739 A (“Talbot”) GB 2,418,739 A (“Talbot”) in view of US 2014/0096618 A1 (“Ellison”) in further view of US 2017/0228994 A1 (“Rogers”).

Regarding claim 5, Talbot in view of Ellison is not explicit on an alert signal, wherein the notification comprises at least one of an auditory notification, a visual notification, or a haptic notification indicating that the tube is at least partially blocked, and wherein the actuation switch is manually operable in response to the notification generated by the output device, however,
(see at least Abstract and [0018]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Rogers with the system disclosed by Talbot in view of Ellison in order to permit early warning of expensive engine repairs and discrimination of false alarm signatures to prevent costly aircraft diversions and unscheduled landings (Rogers, [0010]).

Regarding claim 14, Talbot in view of Ellison is not explicit on receiving the alert signal at the flight deck; responsive to receiving the alert signal at the flight deck, generating, by an output device, a notification at the flight deck, wherein the notification comprises at least one of an auditory notification, a visual notification, or a haptic notification; and wherein operating the actuation switch comprises manually operating the actuation switch in response to the notification generated by the output device (see at least Abstract and [0018]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Rogers with the system disclosed by Talbot in view of Ellison in order to permit early warning of expensive engine repairs and discrimination of false alarm signatures to prevent costly aircraft diversions and unscheduled landings (Rogers, [0010]).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2,418,739 A (“Talbot”) GB 2,418,739 A (“Talbot”) in view of US 2014/0096618 A1 (“Ellison”) and US 2017/0228994 A1 (“Rogers”) in further view of US 2014/0061010 A1 (“Dixon”).

Regarding claim 6, Talbot in view of Ellison and Rogers is not explicit on a lock- out switch configured to (i) disable the actuation switch prior to the flight deck receiving the alert signal from the control system and (ii) enable the actuation switch responsive to the flight deck receiving the alert signal from the control system, however,
Dixon discloses toggle switch lockout clips and methods where a lock- out switch configured to (i) disable the actuation switch prior to the flight deck receiving the alert signal from the control system and (ii) enable the actuation switch responsive to the flight deck receiving the alert signal from the control system (see at least [0028]-[0029]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Dixon with the system disclosed by Talbot in view of Ellison and Rogers in order to ensure actuation of the toggle switch assembly will require the intentional and affirmative step of removing the toggle switch lockout clip prior to actuation (Dixon, [0018]).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2,418,739 A (“Talbot”) GB 2,418,739 A (“Talbot”) in view of US 2014/0096618 A1 (“Ellison”) in further view of US 2009/0301601 A1 (“Enerson”).

Regarding claim 8, Talbot in view of Ellison is not explicit on the inert gas supply is configured to supply the inert gas along the conduit at a pressure of at least approximately 40 pounds per square inch (PSI), however,
Enerson discloses an apparatus and method for employing a gas produced from a tetrazine-based energetic material where the inert gas supply is configured to supply the inert gas along the conduit at a pressure of at least approximately 40 pounds per square inch (PSI) (see at least [0055]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Enerson with the system disclosed by Talbot in view of Ellison in order to ensure the gas in the line had enough force to clear any obstructions.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2,418,739 A (“Talbot”) GB 2,418,739 A (“Talbot”) in view of US 2014/0096618 A1 (“Ellison”) in further view of US 2014/0061010 A1 (“Dixon”).

Regarding claim 11, Talbot in view of Ellison is not explicit on disabling operation of the actuation switch to actuate the valve to the open state to lock the valve in a closed state, and after providing the alert signal from the control system to the flight deck, enabling operation of the actuation switch to allow for actuation of the valve from the closed state to the open state, however,
Dixon discloses disabling operation of the actuation switch to actuate the valve to the open state to lock the valve in a closed state, and after providing the alert signal from the control system to the flight deck, enabling operation of the actuation switch to allow for actuation of the valve from the closed state to the open state (see at least [0028]-[0029]).
.



Claims 15 and 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2,418,739 A (“Talbot”) GB 2,418,739 A (“Talbot”) in view of US 2014/0096618 A1 (“Ellison”) in further view of US 8,060,334 B1 (“Jarvinen”).

Regarding claim 15, Talbot in view of Ellison is not explicit on a moisture sensor, however,
Jarvinen discloses an aircraft pitot-static tube with ice detection where a moisture sensor, a presence of the moisture in the tube; and wherein determining that the tube is at least partially blocked by the moisture comprises determining, based on the pressure measured by the pressure sensor and the presence of the moisture sensed by the moisture sensor, that the tube is at least partially blocked by the moisture (see at least Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Jarvinen with the system disclosed by Talbot in view of Ellison in order to identify that the material accreating on the exterior and interior of the pitot-static tube is ice and only ice (Jarvinen, Abstract).


Regarding claim 18, Talbot further discloses a processor at the flight deck that is configured to automatically operate the actuation switch responsive to the alert signal received from the control system (see at least page 3 lines 24-31).

Regarding claim 19, Talbot further discloses an output device configured to provide a notification at the flight deck, wherein the notification comprises at least one of an auditory notification, a visual notification, or a haptic notification, wherein the moisture sensor is configured to sense when the moisture is cleared from the tube and provide to the flight deck a moisture-cleared signal indicative of an absence of the moisture in the tube, and wherein the output device is configured to, responsive to the flight deck receiving the moisture-cleared signal, provide the notification to indicate that the moisture has been expelled from the tube (see at least page 8 lines 29-31 and page 9 lines 28-32).

Regarding claim 20, Talbot further discloses a fitting coupling a first portion of the tube, a second portion of the tube, and the conduit, wherein the moisture sensor is configured to sense the moisture in the first portion of the tube, and wherein the fitting is configured to direct the inert gas from the conduit toward the first portion of the tube (see at least page 7 lines 1-24).



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable GB 2,418,739 A (“Talbot”) GB 2,418,739 A (“Talbot”) in view of US 2014/0096618 A1 (“Ellison”) in further view of US 8,060,334 B1 (“Jarvinen”) in further view of US 2017/0228994 A1 (“Rogers”).

Regarding claim 17, Talbot in view of Ellison and Jarvinen is not explicit on the notification comprises at least one of an auditory notification, a visual notification, or a haptic notification indicating that the tube is at least partially blocked, and wherein the actuation switch is manually operable in response to the notification generated by the output device, however,
Rogers discloses the notification comprises at least one of an auditory notification, a visual notification, or a haptic notification indicating that the tube is at least partially blocked, and  27B18-0164-US_M18-1727-US wherein the actuation switch is manually operable in response to the notification generated by the output device (see at least Abstract and [0018]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Rogers with the system disclosed by Talbot in view of Ellison and Jarvinen in order to permit early warning of expensive engine repairs and discrimination of false alarm signatures to prevent costly aircraft diversions and unscheduled landings (Rogers, [0010]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665